 Case 18-14130          Doc 153         Filed 09/25/19 Entered 09/25/19 10:51:59             Desc Main
                                         Document     Page 1 of 4

                               UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS (BOSTON)

IN RE:                                                             Case No. 18-14130-MSH
                                                                   Chapter 13
Kathryn A. Jaibur,
Debtor


                 RESPONSE TO DEBTOR’S MOTION FOR SALE OF PROPERTY
                       FREE AND CLEAR OF LIENS UNDER § 363(F)


         Now comes Wells Fargo Bank, NA in response to the debtor’s Motion for Motion for Sale of

Property Free and Clear of Liens Under § 363(f) and states as follows:

         Wells Fargo Bank, NA is the holder of a first mortgage on the property located at 7 Woodridge Lane,

Amesbury, MA 01913.

    1. Wells Fargo Bank, NA does not object to the sale of the property as long as its loan is paid in full

         according to a proper payoff quote. Any sale short of full payoff will be subject to Wells Fargo

         Bank, N.A.’s final approval.

    2. In addition, Wells Fargo Bank, N.A. requests that the deadline for the sale closing and receipt of

         funds be within ninety (90) days from the date of the Order.



         WHEREFORE, Wells Fargo Bank, NA requests respectfully requests that the Court allow the

debtors’ Motion for Sale of Property Free and Clear of Liens under §363(f) subject to payment in full and

that the deadline for the sale closing and receipt of funds be within ninety (90) days from the date of the

Order and order such other relief as the Court deems just and proper.




                                                     Respectfully submitted,
                                                     Wells Fargo Bank, NA,
                                                     By its Attorney
                                                     /s/Richard T. Mulligan

                                                     Richard T. Mulligan
 Case 18-14130      Doc 153   Filed 09/25/19 Entered 09/25/19 10:51:59   Desc Main
                               Document     Page 2 of 4
                                         BBO# 567602
                                         Harmon Law Offices, P.C.
                                         PO Box 610389
                                         Newton Highlands, MA 02461
                                         (617)558-0500
                                         mabk@harmonlaw.com

Dated:September 25, 2019




                                          2
 Case 18-14130         Doc 153       Filed 09/25/19 Entered 09/25/19 10:51:59                  Desc Main
                                      Document     Page 3 of 4



                              UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS (BOSTON)

IN RE:                                                            Case No. 18-14130-MSH
                                                                  Chapter 13
Kathryn A. Jaibur,
Debtor


                                       CERTIFICATE OF SERVICE

        I, Richard T. Mulligan, state that on _September 25, 2019______________, I electronically filed the
foregoing document with the United States Bankruptcy Court for the District of Massachusetts on behalf of
Wells Fargo Bank, NA using the CM/ECF System. I served the foregoing document on the following
CM/ECF participants:

Jeffrey Kitaeff
Carolyn Bankowski
John Fitzgerald
Joshua A. Burnett
David T. Mazzuchelli

I certify that I have mailed by first class mail, postage prepaid, the documents electronically filed with the
Court on the following non CM/ECF participants:

Kathryn A. Jaibur
7 Woodridge Ln
Amesbury, MA 01913-4004

Amesbury Tax Collector
62 Friend St
Amesbury, MA 01913

Ann Olmstead
RE/MAX On the River
11 Market Square
Newburyport, MA 01950

Roger D. Turgeon, Esq.
14 Washington Street
Haverhill, MA 01832

                                                    Respectfully submitted,
                                                    Wells Fargo Bank, NA,
                                                    By its Attorney
                                                    /s/Richard T. Mulligan

                                                    Richard T. Mulligan

                                                      3
 Case 18-14130      Doc 153   Filed 09/25/19 Entered 09/25/19 10:51:59   Desc Main
                               Document     Page 4 of 4
                                         BBO# 567602
                                         Harmon Law Offices, P.C.
                                         PO Box 610389
                                         Newton Highlands, MA 02461
                                         (617)558-0500
                                         mabk@harmonlaw.com

Dated:September 25, 2019




                                          4
